OFFICE OF'T'HEATTORNEY      GENERALOF'IIEXAB
                           AUSTIN




                    -.




Honorable I. Predeckl
County Auditor
Galveston County
Galveston, Texas
Dear Sir:                  Opinion No. Q-6646
                           Re: Appliaability of Senate Bill
                               No. 123, to the Treasurer of
                               Galveston County.
          Your letter'ofJune a, 1945, requestingan opinion
from this department is, in part, as follgws:
         "SenateBill No. 123, ennoted during the 49th
    Session of the Texas Legislature and whlah was ap-
    proved on May 9th by.the Governor, provides for
    .inoreasedcompensationof District, County, and
    Prealnct Officials,and Deputies, Assl&ants, and
    Clerks.
         "The Act referred to amends Artioles 3891,
    3902,-and Sections 13 and 15 of Article 3912e, Re-
    vised Civil Statutes of Texas, 1925. Section 13
    of Artiole 3912e names the officers whose salaries
    shall be fixed by the Commissione??stCourt and ln-
    oludes the Treasurer.
         "The Treasurer In Galveston County has up to.
    this time been compensatedas provlded~fo:r in Art-'
    iale 3943 wherein his'compensatlonis~'limited and
    not to exceed $2,000.00 annually. The County
    Treasurer has made ap~lioatlon to the Commission-
    ersl Court for an inorease of $500.00 above the
    amount authorized..inthe Artxcle last mentioned. ..'
         'your opinion Is respeotfully requested as to
    the authority of the Commlssloners~Court to allow
    the increase of 25% above the amount mentioned in
    Article 3943.
&norable   I. Predeoki, Page 2


          Senate Bill 123, Acts of the 49th Legislature,
     Regular Session, 1945, is, in part, as follovs:
           11
            . . . .

          "Set. 3. That Section 13 of Article 3912e,
     Revised Civil Ststutes of Texas, 1925, as amend-
     ed, be and the same is hereby amended by adding
     thereto the following:
          "I(e) The Commissioners Court is hereby
     authorized, when in their judgment the finan-
     cial condition of the county and the needs of
     the officers justify the increase, to enter
     an order increasing the,oompensation of the
     precinct, county and district officers in an
     ad,d.ltional
                amount not to exceed twent;;.-five
     (25%) per cent of the sum allowed under the
     law for the fiscal y ar of 1944, provided the
     total compensation authorized under the law
     for the fiscal year of 1944 did not exceed
     the sum of Thirty-six Hundred ($3600.00) Dol-
     lars.'
           If
            . . . .II

          The compensation of the county treasurer of Gal-
veston~County is controlled by Section 13 of Article 3912e.
Under Section I.3 of Article 3912e the county treasurer is
allowed a compensation ;f "not less than the total sum earned
as compensation by him in his official capacity for the fis-
cal year 1935, and not more than the maximum amount allowed
such officer under laws existing on Au ust 24, 1935”. As
Galveston County had a population of 6t ,401 inhabitants ao-
cording to the 1930 census the maximum compensation the ooun-
ty treasurer could have retained was the sum of Two Thousand
Dollars ($2,000.00) per annum (Article 3943).
          In view of the foregoing it is the opinion of this
department that the Commissioners f Court of Galveston County
has the authority to allow the twenty-five per cent (258)
increase as provided in Section 3 of Senate Bill 123, Acts
of the 49th Legislature, Regular Session, 1945.
                                                                 ..   __._


._, . . .

  Honorable I. Prodetiki,Page 3


            In connection with the foregoing-we cell+io~yout
  attention Opinion No. 0-6576 wherein it states as follows:
                 I,
                  . . . A.ny increase of ~sslaryfor the year
            1945 must be in the proportion as.,thebalance of
            the year relates to the total annual increase that
            may be made under said Act. In other words, if
            . . . . the increase in compensation is allowed
            as of Juno lst, then the increase for 1945 would
            be 7/12ths. . . . Tho componso$lon for the months
            passed cannot be increased.
                 "In connection with the foregoing we direct
            your attention to Art. 689a-11, V. A. C. S., which
            is in part as follows:
                 "When the budget has been finally approved
            by the Comnissionerst Court, the budget, as ap-
            proved by t.heCourt shall be filed with the
            Clerk of the County Court, and taxes levied~
            only in accordance therewith, and no expendi-
            ture of the funds of the county shali there-
            after be made except in strict compliance with
            the budget as adopted by the Court. Except that
            emergency expenditures, in case of grave pub-
            lic necessity, to meet unusual and unforeseen
            conditions which could not, by reasonably dili-
            gent thought and attention, have been included
            in the original budget, may from time to time
            be authorized by the Court as amendments to the
            original budget. In all cases where such amend-
            ments to the original budget is made, a copy of
            the order of the Court amending the budget shall
            be filed with the Clerk of the County Court,
            and attached to the budget originally adopted."'
                                        Yours very truly
                                    ATTORNEY GENERAL ,OFTEXAS
                                    By (s) Ardell Williams
                                                 Assistant

            JR:MP:fb                By (s) John Reeves
            APPROVED SUN 19, 1945
            p,G,"pAgpY
            ATTORNEY GENERAL        APPROVED OPINION COMMITTEE
                                    BY (S) BWB, CHAIRMAN